United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.C., Appellant
and
DEPARTMENT OF THE NAVY, PUGET
SOUND NAVAL SHIPYARD, Bremerton, WA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1408
Issued: November 15, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On May 28, 2013 appellant filed a timely appeal from a February 14, 2013 merit decision
of the Office of Workers’ Compensation Programs’ (OWCP) denying his schedule award claim
and a March 14, 2013 nonmerit decision denying his request for reconsideration. Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant is entitled to a schedule award due to his accepted
employment injury; and (2) whether OWCP properly denied his request to reopen his case for
further merit review under 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On May 21, 2012 appellant, then a 56-year-old electrician, filed an occupational disease
claim alleging that he sustained a right side hernia due to factors of his federal employment.
OWCP accepted the claim for a right inguinal hernia and on May 9, 2012 he underwent surgical
repair. On October 6, 2012 appellant underwent surgical repair of a recurrent right inguinal
hernia. He returned to work with restrictions on November 27, 2012.
On February 13, 2013 appellant filed a claim for a schedule award. By decision dated
February 14, 2013, OWCP denied his schedule award claim. It found that appellant had not
submitted any medical evidence supporting an impairment of a scheduled member or function.
OWCP informed him that FECA did not provide a schedule award for a hernia.2
On February 20, 2013 appellant requested reconsideration. In a decision dated March 14,
2013, OWCP denied his request for reconsideration as he had not submitted any evidence or
raised an argument sufficient to warrant reopening his case for further merit review under
section 8128.3
LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of FECA,4 and its implementing federal regulations,5 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides) as the uniform standard applicable to all claimants.6 As of May 1, 2009, the sixth
edition of the A.M.A., Guides is used to calculate schedule awards.7
Appellant has the burden under FECA to establish that he sustained a permanent
impairment of a scheduled member or function as a result of his employment injury entitling him
to a schedule award.8 A schedule award is not payable for a member, function or organ of the
body not specified under FECA or in the implementing regulations. As neither FECA nor the
2

OWCP noted that he had received a schedule award for his left leg under another file number and advised that if
he was claiming an additional award for the left leg he should purse the claim under the other file number.
3

5 U.S.C. § 8128(a).

4

Id. at § 8107.

5

20 C.F.R. § 10.404.

6

Id. at § 10.404(a).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).
8

See Veronica Williams, 56 ECAB 367 (2005); Annette M. Dent, 44 ECAB 403 (1993).

2

regulations provide for the payment of a schedule award for a hernia, a claimant is not entitled to
such an award.9
ANALYSIS -- ISSUE 1
OWCP accepted that appellant sustained a right inguinal hernia causally related to factors
of his federal employment. Appellant underwent hernia repairs on May 9 and October 6, 2012.
On February 13, 2013 he filed a claim for a schedule award. Appellant did not, however, submit
an impairment evaluation or other medical evidence showing that he has a permanent
impairment. As discussed, appellant has the burden of proof to submit medical evidence
supporting that he has a permanent impairment of a scheduled member or function of the body.10
As appellant did not submit such evidence, OWCP properly denied his request for a schedule
award.
On appeal, appellant argues that his hernia results in reduced strength and pain and limits
his daily activities. He maintains that he should receive a whole body impairment rating due to
his hernia. As noted, however, no schedule award is payable for any member, function or organ
of the body not listed in section 8107 of FECA or its implementing regulations. A hernia is not
listed in either section 8107 or the implementing regulations, which added organs to the original
list in section 8107.11 The terms of FECA are specific as to the method and amount of payment
of compensation. Neither, OWCP nor the Board has the authority to enlarge the terms of FECA
or to make an award of benefits under terms other than those specified in the statute.12
Consequently, a schedule award cannot be granted for any permanent impairment based on
appellant’s hernia condition because a hernia is not a scheduled member under FECA or the
regulations. Further, FECA does not provide for impairment of the whole person.13
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
LEGAL PRECEDENT -- ISSUE 2
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,14
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
9

K.H., Docket No. 09-275 (issued August 14, 2009); George E. Williams, 44 ECAB 530 (1993).

10

See D.H., 58 ECAB 358 (2007); Annette M. Dent, supra note 8.

11

5 U.S.C. § 8107(c)(22); 20 C.F.R. § 10.404.

12

Danny E. Haley, 56 ECAB 393 (2005).

13

N.D., 59 ECAB 344 (2008); Tania R. Keka, 55 ECAB 354 (2004).

14

5 U.S.C. § 8101 et seq. Section 8128(a) of FECA provides that “[t]he Secretary of Labor may review an award
for or against payment of compensation at any time on her own motion or on application.”

3

considered by OWCP.15 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.16 When a claimant fails to meet one of the above standards, OWCP
will deny the application for reconsideration without reopening the case for review on the
merits.17
The Board has held that the submission of evidence which repeats or duplicates evidence
already in the case record does not constitute a basis for reopening a case.18 The Board also has
held that the submission of evidence which does not address the particular issue involved does
not constitute a basis for reopening a case.19 While the reopening of a case may be predicated
solely on a legal premise not previously considered, such reopening is not required where the
legal contention does not have a reasonable color of validity.20
ANALYSIS -- ISSUE 2
On February 20, 2013 appellant indicated by checkmark that he desired reconsideration
before OWCP. He did not, however, submit any evidence or raise any argument in support of
his request for reconsideration. Appellant did not identify a specific point of law or show that it
was erroneously applied or interpreted. He did not advance a new and relevant legal argument.
A claimant may be entitled to a merit review by submitting pertinent new and relevant evidence,
but appellant did not submit any pertinent new and relevant medical evidence in this case.
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(2). Appellant did not show that OWCP erroneously applied or interpreted a
specific point of law, advance a relevant legal argument not previously considered by OWCP or
submit relevant and pertinent new evidence not previously considered. Pursuant to 20 C.F.R.
§ 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that appellant has not established that he is entitled to a schedule award
due to his accepted employment injury. The Board further finds that OWCP properly denied his
request to reopen his case for further merit review under section 8128.

15

20 C.F.R. § 10.606(b)(2).

16

Id. at § 10.607(a).

17

Id. at § 10.608(b).

18

F.R., 58 ECAB 607 (2007); Arlesa Gibbs, 53 ECAB 204 (2001).

19

P.C., 58 ECAB 405 (2007); Ronald A. Eldridge, 53 ECAB 218 (2001); Alan G. Williams, 52 ECAB
180 (2000).
20

Vincent Holmes, 53 ECAB 468 (2002); Robert P. Mitchell, 52 ECAB 116 (2000).

4

ORDER
IT IS HEREBY ORDERED THAT the March 14 and February 14, 2013 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: November 15, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

5

